DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed August 24, 2021. Claims 16, 19-23, 26, 28, 29 and 31 are still pending in the present application. 

Allowable Subject Matter
Claims 16, 19-23, 26, 28, 29 and 31 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claims 16 and 23, Prior art of record fails to teach, in combination with all other limitations:
signal/ing to the base station the supported receiver sensivity level
perform/ing a cell change to another base station, wherein the user equipment further maintaining a minimum receiver sensitivity being predetermined by the cellular network, the method further comprises the step of determining the supported receiver sensitivity level comprises considering a difference between the user equipment physical receiver sensitivity and said minimum receiver sensitivity applicable for the at least one frequency range populated by the serving base station, wherein the handover threshold value relates to the supported receiver sensitivity level plus the minimum receiver sensitivity.

receive/receiving from said user equipment a signal indicating a measured reception level transmit/ing a signal to the user equipment indicating a handover instruction, said base station being further configured to ascertaining a minimum receiver sensitivity level, wherein said handover threshold value relates to the received supported receiver sensitivity level plus the minimum receiver sensitivity.

Claims 19-22, 28 and 31 are also allowed as being directly or indirectly dependent of the allowed independent claims.        
 Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUOC THAI N VU/Primary Examiner, Art Unit 2642